Citation Nr: 1215305	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  07-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbosacral strain, posttraumatic spinal contusion.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for ileo-proctitis and inflammatory bowel disease, claimed as campylobacter virus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had honorable active service in the U.S. Army from February 1974 to February 1977, with 19 days of prior inactive service in February 1974 and subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2009, the Veteran presented testimony relevant to his appeal at a Board hearing held before a Veterans Law Judge (VLJ) at the local RO.  A transcript of the hearing is associated with the record.  

This case was previously remanded by the Board in August 2009 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As stated above, the Veteran was previously afforded with a Board hearing before a VLJ in April 2009 in connection with his appeal.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.707 (2011).  However, the Veteran was advised in March 2012 correspondence that the VLJ who conducted his April 2009 hearing was no longer employed by the Board.  He was further advised that he may request another Board hearing or have the Board make a decision based on the current record without further hearing.  The Veteran responded later that month that he desired another Board hearing before a VLJ at his local RO.  

Because the Veteran would like the opportunity to appear for another Travel Board hearing, a remand to satisfy the Veteran's hearing request is warranted.  Such hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2011)), and the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011). 

The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), because a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The purpose of this REMAND is to satisfy the Veteran's hearing request.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
SCOTT SHOREMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


